Case: 21-30420   Document: 00516327018   Page: 1   Date Filed: 05/20/2022




          United States Court of Appeals
               for the Fifth Circuit                         United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                                May 20, 2022
                            No. 21-30420
                        consolidated with                      Lyle W. Cayce
                                                                    Clerk
                            No. 21-30487


   In re: In the Matter of the Complaint of American
   Petroleum Tankers X LLC, As the Owner of the M/T
   American Liberty, and Crowley Global Ship
   Management, Inc., As the Owner Pro Hac Vice of the
   M/T American Liberty, for Exoneration from or
   Limitation of Liability


   American Petroleum Tankers X, L.L.C., As the Owner of
   the M/T American Liberty; Crowley Global Ship
   Management, Incorporated, As the Owner Pro Hac Vice
   of the M/T American Liberty,

                                               Petitioners—Appellants,

                                versus

   American River Transportation Company, L.L.C.;
   Archer Daniels Midland Company, doing business as
   ADM Grain Company; ADM International SARL;
   Lexington Insurance Company; XL Insurance America,
   Incorporated; Crum & Forster Specialty Insurance
   Company; Partner Reinsurance Europe SE; Endurance
   Assurance Corporation; Certain Underwriters at
   Lloyd’s Syndicate 1183; Axis Reinsurance Company;
   Certain Underwriters at Lloyd’s Syndicate 2987; Allied
   World Assurance Company, Limited; Clement Bell;
   Ryheme Knighton; Robert Sayles; Port of South
Case: 21-30420     Document: 00516327018         Page: 2     Date Filed: 05/20/2022




   Louisiana; Associated Marine Equipment, L.L.C.;
   Associated Terminals, L.L.C.; Scor Reinsurance
   Company; Ascot Underwriting Limited and Other
   Underwriters; Berkshire Hathaway Specialty
   Insurance Company; Marathon Petroleum Company,
   L.P.; AIG Europe, Limited; Allianz Global Corporate ;
   Specialty SE; Argo International Syndicate 1200; Axis
   Syndicate 2007; Barbican Syndicate 1955; Chaucer
   Syndicate 1084; Liberty Syndicate 4472; Markel
   Syndicate 3000; MS Amlin Syndicate 2001; Skuld
   Syndicate 1897; Tokio Marine Houston Casualty
   Company; Through Transport Mutual Insurance
   Association, Limited,

                                                           Claimants—Appellees,

   Brandon Woodford,

                                               Third Party Defendant—Appellee.


                  Appeal from the United States District Court
                     For the Eastern District of Louisiana
                              No. 2:19-CV-10525
                              No. 2:19-CV-10925


   Before Richman, Chief Judge, and Costa and Ho, Circuit Judges.
   Per Curiam:*
          On the evening of May 16, 2019, the fully laden product tanker
   AMERICAN LIBERTY (“Vessel”) left harbor in Garyville, Louisiana on
   the Lower Mississippi River. In the fast current, the bridge team lost control


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-30420      Document: 00516327018           Page: 3     Date Filed: 05/20/2022




                                      No. 21-30420
                                    c/w No. 21-30487

   of the Vessel, resulting in an accident that injured four people and damaged
   moored vessels, barges, and wharfs.
          In the district court proceedings, the owner of the Vessel, American
   Petroleum Tankers X, L.L.C. (“APTX”), sought to be exonerated of
   liability. The operator of the Vessel, Crowley Global Ship Management, Inc.
   (“Crowley”), sought to limit its potential liability to the value of the Vessel.
   The district court held a bench trial pursuant to the Limitation of Liability
   Act and entered an injunction staying any related litigation against Crowley
   and APTX (the “Vessel Interests”) until the end of the limitation of liability
   proceedings. See 46 U.S.C. § 30501. The district court ultimately concluded
   that the Vessel Interests were not entitled to limit their liability, and it lifted
   the injunction staying litigation.
          The Vessel Interests appealed the denial of limited liability in Case
   No. 21-30420. Additionally, in a separate appeal, Case No. 21-30487, the
   Vessel Interests argue that the district court’s injunction should remain in
   place until the conclusion of their appeal of the denial of limited liability. We
   consolidate these appeals.
          This court “reviews the grant or denial of limited liability for clear
   error.” In re Omega Protein, Inc., 548 F.3d 361, 368 (5th Cir. 2008). The
   Limitation of Liability Act, 46 U.S.C. §§ 30501, et seq., allows a defendant in
   a maritime accident to petition for exoneration from liability. Alternatively,
   a defendant could petition to limit its liability to the value of the vessel, plus
   any pending freight, if it had no privity to or knowledge of any unseaworthy
   condition or negligent act that was a proximate cause of the accident. In re
   Omega Protein, 548 F.3d at 371. The district court found that negligence of
   the master and crew caused the accident, and therefore that APTX was not
   entitled to exoneration from liability. See Probo II London v. Isla Santay MV,
   92 F.3d 361, 365 (5th Cir. 1996) (“[I]f the negligence of the master or crew




                                           3
Case: 21-30420       Document: 00516327018       Page: 4     Date Filed: 05/20/2022




                                    No. 21-30420
                                  c/w No. 21-30487

   contributed to the collision . . . the shipowner also will face in personam
   liability”). Additionally, the district court found that Crowley and APTX are
   not entitled to limited liability because they had privity to and knowledge of
   the negligence.
          We find no clear error in the district court’s well-reasoned opinion
   and affirm its denial of limited liability. Our decision renders the appeal in
   21-30487 moot.




                                         4